              Case 1:20-cv-01207-SAB Document 26 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   LUISA ALVAREZ,                                  Case No. 1:20-cv-01207-SAB

11                  Plaintiff,                       ORDER RE STIPULATION EXTENDING
                                                     BRIEFING SCHEDULE
12           v.
                                                     (ECF No. 25)
13   COMMISSIONER OF SOCIAL
     SECURITY,
14
                    Defendant.
15

16          On August 20, 2021, a stipulation and proposed order were filed, requesting to further

17 extend the time for Plaintiff to file an opening brief. (ECF No. 25.) The Court informs the

18 parties that pursuant to the scheduling order issued in this action, court approval is not required

19 for an initial stipulated thirty (30) day extension of any part of the scheduling order, though the
20 stipulation must be filed with the Court. (ECF No. 9 at 4.) Nonetheless, given the parties filed

21 the stipulation as a request with a proposed order, the Court issues this order entering the

22 stipulation and modifying the scheduling order.

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                     1
                 Case 1:20-cv-01207-SAB Document 26 Filed 09/15/21 Page 2 of 2


 1          Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

 2          1.       Plaintiff’s opening brief shall be filed on or before October 18, 2021;

 3          2.       Defendant’s opposition brief shall be filed on or before November 17, 2021; and

 4          3.       Plaintiff’s reply, if any, shall be filed on or before December 2, 2021.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        September 15, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
